Citation Nr: 0107474	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic body 
rash.

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 30 percent disabling.  

4.  Entitlement to a higher rating for a right knee 
disability, currently evaluated as 20 percent disabling.  

5.  Entitlement to a compensable rating for scars of the 
scalp and left neck.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1996 RO decision which 
denied service connection for a chronic body rash and 
residuals of a head injury.  The RO also granted service 
connection for a cervical spine disability (rated 20 percent) 
and scars of the scalp and left neck (rated 0 percent).  In 
an April 1997 decision, the RO granted a 30 percent rating 
for a cervical spine disability.  The veteran continues his 
appeal for service connection for a chronic body rash and 
residuals of a head injury and for higher ratings for a 
cervical spine disability and scars of the scalp and left 
neck.  

This case also comes to the Board from a July 1997 RO 
decision which granted service connection and a 10 percent 
rating for a right knee disability.  In October 1999, the 
Board remanded the case to the RO.  In a June 2000 decision, 
the RO granted a 20 percent rating for a right knee 
disability.  The veteran continues his appeal for a higher 
rating for a right knee disability.  

The Board notes that when the case was previously before it 
in October 1999 there was a question as to whether a timely 
substantive appeal had been received in regard to the denials 
of service connection for a chronic body rash and residuals 
of a head injury and the ratings assigned a cervical spine 
disability and scars of the scalp and left neck.  The Board 
had noted that the veteran had until October 4, 1997 to 
submit a substantive appeal, according to the regulations, 
but that his substantive appeal was not received until 
October 28, 1997.  Subsequently, the RO determined on remand 
that a timely substantive appeal had been received as to 
these issues.  Taking particular note of the RO's 
notification in supplemental statements of the case in April 
1997 and July 1997 to the veteran that his appellate rights 
did not expire until November 8, 1997, the Board also finds 
that a timely substantive appeal has been received as to 
these issues and that they are properly on appeal at this 
time.  

All issues, except for service connection for a chronic body 
rash, will be the subject of the remand which follows the 
decision below.  


FINDING OF FACT

The veteran does not currently have a chronic body rash.


CONCLUSION OF LAW

A claimed chronic body rash was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1988 to 
August 1994.  Service medical records show that on an August 
1988 physical examination for enlistment purposes the 
veteran's skin was normal.  In August 1989, the veteran 
complained of bumps on his right hand and left testicle for 
one day.  He reported that he had seen a doctor for it before 
and that the bumps spread after a while.  The assessments 
were rule out scabies and epididymitis.  In September 1989, 
he complained of numerous red bumps on his left leg for one 
day and reported he had crawled over a black palm during a 
live fire.  The assessment was black palm thorns imbedded in 
left leg.  In July 1992, he complained of a rash.  The 
assessment was contact dermatitis, rule out impetigo.  He was 
prescribed topical medication and Benadryl.  Two days later 
in July 1992, he was followed up for a rash.  The diagnosis 
was tinea corporis.  He was prescribed topical medication and 
Benadryl.  Two days after that in July 1992, it was noted 
that his rash was resolving but that there were still 
vesicular lesions with raised borders.  The diagnosis was 
tinea corporis.  In October 1992, during an examination 
following a car accident, the veteran reported that a rash 
appeared on his hands and legs every August and that he did 
not know the cause.  Some time after May 1993 (the treatment 
record is undated), he was seen for a skin rash over his 
body.  He reported that he had the same problem the previous 
July, which had cleared up, but that now his condition had 
returned.  An examination revealed the rash was on his arms, 
shoulder, hands, trunk, waist, and thighs.  The diagnosis was 
rule out scabies.  He was prescribed a topical cream and 
Benadryl.  

On military medical board examinations in November and 
December 1993, the veteran reported a recurrent rash on his 
hands and legs approximately every August which seemed to be 
self-resolving.  On an examination, his skin was normal.  A 
doctor noted on the veteran's report of medical history that 
the rash appeared all over his body except for the face, 
axilla, and genitalia; that the rash resolved in about a 
month; and that medication did not seem to help.  

In April 1996, the RO received the veteran's claim for 
service connection for a body rash.  He stated his condition 
began in August 1989.  

On a July 1996 VA general medical examination, the veteran 
reported having had some acne.  On examination of the head, 
torso and extremities, there were no findings pertaining to a 
rash or a skin condition.  

In a September 1996 decision, the RO denied service 
connection for a chronic body rash.  

In an October 1996 statement, the veteran expressed his 
disagreement with the RO's decision, asserting that his rash 
manifested yearly during July and August.  

VA outpatient records in September 1997 show that the veteran 
had asymptomatic lesions on his umbilicus and left axilla.  
The clinical impressions were infantile periarteritis nodosa 
of the umbilicus and skin tag on the left axilla.  Each 
lesion was excised, and the biopsy diagnoses were that the 
umbilicus lesion was benign hyperplastic skin with 
verruciform changes, and the axilla lesion was a benign 
fibroepithelial polyp.  In November 1997, the veteran was 
noted to have a verruca vulgaris (wart) on the right arm.  On 
this and other occasions he was seen for an area of traumatic 
alopecia of the scalp.  Post-service VA medical records 
(through December 1999) do not show a chronic rash on the 
body.  

On his October 1997 substantive appeal, the veteran asserted 
that a recurring rash appeared annually, which he attributed 
to his military service in the jungles of Panama.  

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claim for 
service connection for a chronic body rash, and no further VA 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran claims service connection for a chronic body 
rash.  One of the requirements for service connection is that 
the claimed disability currently exists.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  A diagnosis of a condition must be 
made by competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A review of the medical evidence shows that in service the 
veteran was treated on several occasions for skin complaints 
and was variously diagnosed with rule out scabies, imbedded 
thorns in his left leg, contact dermatitis, rule out 
impetigo, and tinea corporis.  On medical board examinations 
in November and December 1993, he claimed he had a body rash 
which recurred every year and seemingly resolved on its own.  
Objective examination showed his skin was normal.  The 
veteran was discharged from service in August 1994.  On a 
July 1996 VA medical examination, there were no complaints or 
findings of a skin condition.  Post-service medical records 
note isolated skin lesions such as warts, but these records 
do not show a generalized body rash or the acute and 
transitory skin conditions that were noted in service.  As a 
claimed chronic body rash is not currently shown, service 
connection is not in order.

The preponderance of the evidence is against the claim for 
service connection for a chronic body rash.  Thus the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a chronic body rash is denied.  


REMAND

As to the remaining claims for service connection for 
residuals of a head injury and for higher ratings for a 
cervical spine disability, a right knee disability, and scars 
of the scalp and left neck, the Board notes that further 
development is warranted.

In regard to the issues of service connection for residuals 
of a head injury, and higher ratings for a cervical spine 
disability and scars, the last supplemental statement of the 
case pertaining to these issues was issued by the RO in July 
1997.  Thereafter, the RO transferred the case to the Board 
in March 1998 for appellate review.  In May 1998, the veteran 
submitted additional pertinent medical evidence (i.e., VA 
outpatient records) to the Board.  In October 1999, the Board 
remanded the case in part so that the RO could adjudicate the 
timeliness of the substantive appeal as to these issues.  
(The Board did not direct any other development take place as 
to the issues.)  While on remand, additional medical evidence 
(i.e., VA outpatient records) pertaining to these issues was 
received.  After adjudicating the issue of timeliness of the 
substantive appeal, the RO transferred the case to the Board 
in January 2001.  As noted in the introduction of the present 
Board decision, the Board will address the merits of these 
issues as it considers the substantive appeal to be timely.  
However, the Board notes that the RO has not reviewed the 
additional VA medical evidence submitted since the last 
supplemental statement of the case.  Thus, the case must be 
returned to the RO for its review of the additional evidence 
and, if the claims remain denied, inclusion of the evidence 
in a supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2000).  

In regard to the right knee disability, the Board notes that 
on the last VA examination in April 2000 the veteran reported 
that going up and down stairs was problematic for him and 
that he absolutely had to avoid squatting or kneeling because 
he experienced extreme discomfort in his knee.  He also 
reported flare-ups about once a month, usually following 
activities of an excessive nature.  The knee examination was 
comprehensive except for the fact that the examiner did not 
report any range of motion findings, and such is required in 
order to evaluate the veteran's right knee disability under 
all applicable rating criteria.  As the VA examination is 
inadequate for rating purposes, the veteran must be afforded 
a new examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In addition, any recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for right 
knee problems since his April 2000 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected right knee 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of right 
knee motion in degrees, measured with a 
goniometer, and an accurate assessment of 
right knee instability.  The examiner 
should note for the record any objective 
evidence of pain referable to the right 
knee, and should assess the degree of 
additional limited motion or other 
functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a higher rating for 
his right knee disability.  

The RO should also readjudicate the 
claims for service connection for 
residuals of a head injury and for higher 
ratings for a cervical spine disability 
and scars of the scalp and left neck, 
taking into account all the evidence 
including that received since the July 
1997 supplemental statement of the case.  

If the claims remain denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



